DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
This Notice of Allowance is in response to Applicant’s Remarks/Amendments filed on 14 January, 2022. The amendments have been entered.
Further, this Notice of Allowance incorporates the Examiner’s Amendments authorized by Attorney of Record Dexter T. Chang below.

Disposition of Claims
Claims 1-13 and 17-18 are allowed (see Reasons for Allowance below, in view of Examiner’s Amendments further presented herein).
Claims 14-16 have been cancelled.
Claims 17-18 are newly presented.

Amendments to Drawings
Corrections to the drawings, with regards to the objections set forth at pages 2-5 of the Non-Final Office Action mailed on 9 November, 2021, overcome the objections, which are now withdrawn. No new matter has been presented with such corrections.

Amendments to Specification
Corrections to the specification, with regards to the objections set forth at pages 5-7 of the Non-Final Office Action mailed on 9 November, 2021, overcome the objections, which are 

Amendments to Claims Correcting Claim Rejections - 35 USC § 112
Applicant amended claims 3-4 and 8-10 which were rejected under 35 U.S.C. 112(b) at pages 12-14 of the Non-Final Office Action mailed on 9 November, 2021. By way of amendment, the Applicant has overcome the rejections set forth under the statue, and thereby, the rejections are withdrawn. No new matter has been presented with such corrections.

RESPONSE TO ARGUMENTS
Applicant’s arguments, see pages 13-16 of Applicant’s Remarks/Amendments, filed 14 January, 2022, with respect to rejections under 35 U.S.C. § 103 have been fully considered and are persuasive.  The rejections of claims 1-13, set forth in the Non-Final Office Action mailed on 9 November, 2021, have been withdrawn. It will be noted that the rejections of claims 14-16 are withdrawn by virtue of Applicant cancelling the claims.

Claim Interpretation
Applicant's arguments filed 14 January, 2022, with respect to the claim interpretations under 35 U.S.C. 112(f) have been fully considered but they were not persuasive. In the discussion with the Attorney of Record on 26 January, 2022, it was suggested adding the structural limitations correlated to the “supporting member”, “connecting member”, and “pulling elements”, so as to clearly define the elements in a structural manner which would not invoke interpretation under 35 U.S.C. 112(f). The Examiner and Attorney of Record came to an agreement on the structural definition which is fully supported at paragraphs 44 and 67 of the 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney of Record (Dexter T. Chang) on 26 January, 2022.

The application has been amended as follows: 

1. (Currently Amended) A cleaning system which is permanently positionable in spaced-apart relation above an uppermost tube bundle or below a lowermost tube bundle of an ACHE and configured for reciprocating movement along longitudinal axes of finned heat exchange tubes forming the uppermost tube bundle or the lowermost tube bundle, the cleaning system comprising: 
a transversely mounted spray head assembly extending across the longitudinal axes of the finned heat exchange tubes forming the uppermost or lowermost tube bundle, the spray head assembly comprising a plurality of interchangeable fluid compartments that are securely assembled in close-fitting relation with one another to span a width of an opening of the ACHE containing the uppermost or lowermost tube bundle, each interchangeable fluid compartment plurality of interchangeable fluid compartments and with an external source of the pressurized cleaning fluid, each of the plurality of interchangeable fluid compartments having a fluid discharge wall proximate the uppermost or lowermost tube bundle, each fluid discharge wall having one or more spray nozzles in fluid communication with the interior of the interchangeable fluid compartment, the one or more spray nozzles generally aligned with the longitudinal axes of the finned heat exchange tubes forming the uppermost or lowermost tube bundle and configured to direct a spray of the pressurized cleaning fluid onto and between the finned heat exchange tubes during movement of the spray head assembly.  

2. (Currently Amended) The cleaning system of claim 1 in which at least one of each of the one or more spray nozzles in the discharge wall are configured to discharge a pressurized spray pattern having a central longitudinal axis aligned with the longitudinal axis of a finned heat exchange tube to which the nozzle is proximate.  

3. (Currently Amended) The cleaning system of claim 1 in which each of the plurality of interchangeable fluid compartments comprises the fluid {00501/010669-USO/02923682.2 }6Docket No.: 00501/010669-USO SA3121 discharge wall provided with at least one spray nozzle for discharging the pressurized cleaning fluid in at least one predetermined spray pattern that is directed to a finned heat exchange tube.  

4. (Currently Amended) The cleaning system of claim 3 in which each of the plurality of interchangeable fluid compartments comprises a plurality of spray nozzles forming a spaced-the spray head assembly is in an operable cleaning position on the ACHE.  
5. (Currently Amended) The cleaning system of claim 1 in which the spray nozzles are separate units that are mounted in fluid-tight relation to an exterior surface of each of the interchangeable fluid compartments proximate the uppermost or lowermost tube bundle when the system is in operation.  

6. (Previously Presented in Amendment filed 14 January, 2022) The cleaning system of claim 1 in which slotted nozzles are formed in the fluid discharge wall by molding, cutting and/or drilling the fluid discharge wall.  

7. (Currently Amended) The cleaning system of claim 1 in which each of the interchangeable fluid compartments has at least three transversely spaced spray nozzles, at least one of which spray nozzles discharges a spray of the pressurized cleaning fluid in a generally vertical direction to contact and pass through the uppermost or lowermost tube bundle.  

8. (Currently Amended) The cleaning system of claim 1 in which the plurality of interchangeable fluid compartments are maintained in alignment by at least one longitudinal member positioned below the spray head assembly.  

9. (Currently Amended) The cleaning system of claim 8 in which the spray head assembly is supported by a pair of longitudinal members, the opposite longitudinal member being securely joined in parallel relation by a transverse end member to form a rigid rectilinear supporting frame structure on which the spray head assembly is mounted. {00501/010669-USO/02923682.2 }7Docket No.: 00501/010669-USO SA3121  
10. (Original) The cleaning system of claim 9 in which the longitudinal members are further joined by a plurality of spaced-apart cross members at locations predetermined to be displaced from the spray nozzles positioned in the supported plurality of interchangeable fluid compartments.  

11. (Currently Amended) The cleaning system of claim 1 further comprising a transport mechanism operably coupled to the spray head assembly, the transport mechanism including a drive motor and drive pulleys and activated by the drive motor to move the spray head assembly longitudinally adjacent to 

12. (Previously Presented in Amendment filed 14 January, 2022) The cleaning system of claim 11 which further comprises a pair of parallel supporting tracks securely mounted on opposing housing side walls of the ACHE that are parallel to the longitudinal axes of the finned heat exchange tubes, the tracks being dimensioned and configured to receive the spray head assembly and transport mechanism, the tracks extending to a position at one or both ends of the ACHE in which the spray head assembly is displaced from an open region containing the uppermost or lowermost bundle when the spray head assembly is not in use.  



14. - 16. (Previously Canceled in Amendment filed 14 January, 2022)  
  
17. (Newly Presented in Amendment filed 14 January, 2022) The cleaning system of claim 1, wherein each of the plurality of interchangeable fluid compartments abuts at least another one of the plurality of interchangeable fluid compartments. {00501/010669-USO/02923682.2 }8Docket No.: 00501/010669-USO SA3121  

18. (Newly Presented in Amendment filed 14 January, 2022) The cleaning system of claim 1, wherein at least one of the plurality of interchangeable fluid compartments has a different size from another one of the plurality of interchangeable fluid compartments.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
LANG (US 5,195,334), RUISINGER (US 9,573,077 B2), HARVEY (US 2008/120802 A1), and AL-OTAIBI (US 9,784,510 B2) are considered the closest prior art of record. However, each fails to reasonably disclose, teach, or suggest, when considered as a whole, alone or in combination, the combination of elements set forth within at least independent claim 1, so as to either anticipate or render obvious, absent impermissible hindsight reasoning.
In particular, the prior art fails to reasonably disclose, teach, or suggest, “a transversely mounted spray head assembly extending across the longitudinal axes of the finned heat exchange tubes forming the uppermost and lowermost tube bundle, the spray head assembly comprising a plurality of interchangeable fluid compartments that are securely assembled in close-fitting relation with one another to span a width of an opening of the ACHE containing the uppermost and lowermost tube bundle”, as recited within independent claim 1. For instance, LANG teaches fluid compartments (38). However, these fluid compartments are not provided within a securely assembled, close-fitting relation to one another to span the width of the opening of the ACHE. In fact, looking at figure 2 of LANG, the fluid compartments are provided at different locations within the body of the ACHE, relative to different upper and lower tube bundles disposed therein. RUISINGER and HARVEY, further, do not disclose, teach, or suggest the structure of the claimed cleaning system, as RUISINGER provides spaced relation among the fluid compartments (32), and HARVEY is a hand-held system which is formed of a singular fluid compartment (3).  Lastly, AL-OTAIBI discloses a cleaning system including a plurality of fluid compartments (126A-126D), which are provided relative to a heat exchanger (figures 20-22, 27; abstract). However, the plurality of fluid compartments of AL-OTAIBI are not capable of being interchangeable, as the structure as shown and described as a single piece. Due to this, AL-OTAIBI does not reasonably disclose, teach, or suggest the claimed plurality of interchangeable fluid compartments forming the spray head assembly. 
Lastly, HUETTINGER (US 2017/0361358A1—published 21 December, 2017) and REIF (US 5,862,987 – published 26 January, 1999) are further relevant prior art cited with this Notice of Allowance. HUETTINGER disclose a cleaning device (abstract), wherein there are modular tunnel-like channel segments (K; figure 1) which are joined together via mechanical clamps/quick-release systems (12; par. 69). The operation of HUETTINGER provides bulk parts (M) are moved (along direction B) through a channel (32) which the structure (figure 6), so as to par. 75). As such, the cleaning system of HUETTINGER is not capable of being “permanently positionable in space-apart relation above an uppermost tube bundle or below a lowermost tube bundle of an ACHE and configured for reciprocating movement along longitudinal axes of finned heat exchange tubes forming the uppermost tube bundle or the lowermost tube bundle”. It would, further, not be reasonable to modify HUETTINGER through teachings of prior art, as it would render the prior art unsatisfactory for its intended purpose and change the principle of operation. See MPEP §2143.01 –V and 2143.01 – VI.  More so, REIF discloses a spray nozzle manifold design, which includes a fluid compartment (24) with ears (42, 44), which are adapted to be slid into a supporting channel (46; figures 1-5; abstract). This makes the fluid compartment at least interchangeable. However, in view of the prior art, it has not been reasonably disclosed, taught, or otherwise suggested that a plurality of interchangeable fluid compartments are provided and “securely assembled in close-fitting relation with one another to span a width of an opening of the ACHE”. As such, the prior art fails to anticipate, or render obvious, the present invention. As such, the preponderance of evidence supports the conclusion that the present invention is novel and non-obvious, thereby, allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        1/27/2022